department of the treasury internal_revenue_service washington d c tax exempt and sgcovernment entities division release number release date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and teiephone number are shown in the heading of this letter f--deral income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date uil c r contact person identification_number contact number fax number employer_identification_number o i i w_i v m i m i d o i t ' n n n t t p n t o y n u n c o q dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code this letter supersedes our letter to you dated date facts you were incorporated outside of the united_states in d you are a stock corporation owned by a a and b are your directors and are related to each other under sec_953 of the code to be taxed as a domestic_corporation in e you filed for an election you are a provider of first dollar coverage primarily property to persons and entities related to c and or certain members of a’s family c is a commercial corporation primarily engaged in building and leasing apartments for use as multiple family dwellings c is owned by a and b c is the general_partner in various limited_partnerships insured by you controlled by a hold varying interests in llcs that are insured by you a b and related entities initially you issued a single policy which had two types of insurance coverage insuring agreement a and insuring agreement b on j a second policy was issued under the two policies you insured at any one time anywhere from to entities in which c was general_partner or that were llcs in which a b and related entities of a and b controlled the entities you insured on the first policy are all in the same geographic locale the entity that was issued the second policy is in a geographic locale which is separate from the entities you insured on the first policy insuring agreement a provided first dollar coverage for all risk form perils including flood and wind and earthquake for property damage and time element per property per year however insuring agreement a covered only flood and wind storms that receive a name designation by the national weather service insuring agreement b provided coverage for more common perils insuring agreement b had a dollar_figure loss per location limit and a maximum of dollar_figure loss on all locations in f the premiums assigned to the limited_partnerships controlled by c as general_partner represent slightly more than mm of the total premiums assigned to all entities a related llc of c is assigned nn of total premiums and another llc related to c is assigned pp of total premiums these percentages represent m of your total premiums the two insureds with the highest risk had p of your total risk for g the premiums assigned to limited_partnerships controlled by c as general_partner amounted to w of total premiums c and two other related llcs also related to c had ww of total premiums the two insureds with the highest risk had ww of the total risk for h the total premiums assigned to limited_partnerships controlled by c as general_partner amounted to qq premiums attributed to two other related llcs amounted to nn and ss therefore tt of all premiums emanated from three related sources and the two insureds with the highest amount of risk had o of the total risk for the total premiums assigned to limited_partnerships controlled by c as general_partner amounted to v of your total premiums two other llcs in which a and b had controlling interests were assigned cc and dd of the total premiums thus yy of your premiums emanated from only three sources and two insureds with the highest risk had zz of total risk law sec_501 of the code recognizes as exempt insurance_companies or associations other than life including interinsurers and reciprocal underwriters if the net written premium or if greater direct written premiums for the taxable_year do not exceed dollar_figure for years after date the law has been amended stating gross_receipts can total dollar_figure and premium income must be at least of total gross_receipts sec_1_801-3 of the income_tax regulations defines the term_insurance company to mean a company whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies thus though its name charter powers and subjection to state insurance laws are significant in determining the business which a company is authorized and intends to carry on it is the character of the business actually done in the taxable_year which determines whether a company is taxable as an insurance_company under the internal_revenue_code neither the code nor the regulations define the terms insurance or insurance_contract the united_states supreme court however has explained that in order for an arrangement to constitute insurance for federal_income_tax purposes both risk shifting and risk_distribution must be present 312_us_531 further the court states that the risk must be an ‘insurance risk’ as opposed to an ‘investment risk’ corp v commissioner 66_tc_1068 affd 572_f2d_1190 cir the tax_court wrote that this risk is a risk of a direct or indirect economic loss arising from a defined contingency so that an essential feature of insurance is the assumption of another's risk of economic loss in allied fidelity d pincite risk shifting occurs if a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer such that a loss by the insured does not affect the insured because the loss is offset by the insurance payment risk_distribution incorporates the statistical phenomenon known as the law of large numbers distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as premiums and set-aside for the payment of such a claim by assuming numerous relatively small independent risks that occur randomly over time the insurer smoothes out losses to match more closely its receipt of premiums 811_f2d_1297 9th cir pooling of premiums so that a potential insured is not in significant part paying for its own risks see 881_f2d_247 6th cir risk_distribution necessarily entails a in revrul_60_275 1960_2_cb_43 a contract carrier transported automobiles from an automobile assembly plant to land it leased on which it stored these vehicles and other equipment the land was bounded by a river which exposed the stored property and leasehold improvements to possible flood damage under an agreement with a reciprocal flood insurance exchange the carrier corporation and others subject_to the same flood risk made annual payments for a specified period for flood damage coverage the revenue_ruling pointed to this scenario as a situation that lacked independence of the risks necessary for risk_distribution the service concluded that risk shifting was not present in this reciprocal flood insurance arrangement based on the idea that a major flood would likely affect all properties in a particular flood basin so that there was little likelinood that the subscribers would share any risk revrul_2002_89 2002_2_cb_984 situation held that an arrangement between related entities did not constitute insurance a domestic_corporation entered into an annual arrangement with its wholly-owned insurance subsidiary to either insure or reinsure the liability risks of the parent_corporation the premiums that the subsidiary earns from its arrangement with the parent constitute of its total premiums earned during the taxable_year on both a gross and a net_basis the liability coverage that the subsidiary provides to the parent accounts for of the total risks borne by the subsidiary the ruling states that no court has treated such an arrangement between a parent and its wholly-owned subsidiary as insurance to the contrary the arrangement lacks the requisite risk shifting and risk_distribution to constitute insurance for federal_income_tax purposes in revrul_2002_90 2002_2_cb_985 s a wholly-owned insurance subsidiary of p directly insured the professional liability risks of operating subsidiaries of its parent s was adequately capitalized there were not related guarantees of any kind in favor of s perhaps most importantly s and the insured operating subsidiaries conducted themselves in a manner consistent with the standards applicable to an insurance arrangement between unrelated parties none of the operating subsidiaries had liability coverage for less than nor more than of the total risk insured by s together the operating subsidiaries had a significant volume of independent homogenous risks under the facts presented the ruling concludes the arrangements between s and each of the operating subsidiaries of s’s parent constitute insurance for federal_income_tax purposes in revrul_2005_40 2005_2_cb_4 considered x a domestic_corporation which operated a courier transport business under the following situations its own name ie as a sole_proprietorship through llcs of which x is a single member and which were disregarded as entities separate from x under the procedure and administration regulations or through llcs of which x is a single member and which had elected to be classified as associations in each situation x or the llcs entered into an arrangement with y to cover an insurance risk the arrangement was y’s only such arrangement in situations and none of the llcs accounts for less than or more than of the total risk assumed by y the ruling holds that where x conducted the business in its own name or through the disregarded llcs the arrangement did not constitute insurance for federal_income_tax purposes for lack of risk_distribution the arrangement did constitute insurance for federal_income_tax purposes in the situation where x conducted the business through llcs which had elected to be classified as associations because the llcs could now be treated as separate insureds resulting in risk_distribution analysis based on the above information we conclude that you have not demonstrated that an insurance risk was distributed accordingly we conclude that your activity of providing first dollar insurance coverage to a b c and its related entities does not constitute insurance for federal_income_tax purposes because this is your only activity we conclude that you are not an insurance_company for federal_income_tax purposes therefore since you are not an insurance_company for federal_income_tax purposes you do not qualify for exemption under sec_501 of the code in reaching our conclusion you have not shown that there is sufficient risk_distribution among the insureds under the insurance agreements in order to make this determination it is necessary to establish how many insureds there are under the arrangement and the amount of risk shifted to you see clougherty packing and humana discussed above you have provided first dollar insurance coverage to various limited_partnerships and llcs in determining the insureds in a limited_partnership the general_partner is exposed to liability in excess of the partnership assets particularly with regard to liability risks the general_partner is vulnerable to lose more than its equity in the partnership accordingly it is appropriate to view the general_partner as being the insured see sec_404 of the uniform_limited_partnership_act as with corporations because the exposure to liability of any member of a multimember llc is limited to that member's equity_interest in the company it is appropriate to view the company as being the insured see sec_304 of the uniform limited_liability_company act the service has taken the position that insurance exists where insureds each contributed between and to the insurer's total risks see revrul_2002_90 insurance also exists where llcs that elected to be classified as associations had each contributed between and of the insurer’s total risks see revrul_2005_40 situation situation revrul_2005_40 where a single insured was not able to provide an adequate premium pooling base for insurance to exist however see in your situation c is the insured with respect to the limited_partnerships that are insured because it is the general_partner see sec_404 of the uniform_limited_partnership_act additionally all llcs related to a b and c are separate and independent insureds see sec_304 of the uniform limited_liability_company act you are not similar to the organization described in revrul_2002_90 because the risk in revrul_2002_90 was with a significant volume of independent homogenous risks between and and in your situation a heavy concentration of risk has been with two to three insureds per year in excess of in f two insureds had p of the total risk and three insureds had m in g two insureds had ww of the total risk and three insureds had vv in h two in two insureds had zz of the insureds had of the total risk and three insureds had tt total risk and three insureds had yy therefore such concentration of risk does not allow the insurer to reduce the possibility that a single costly claim will not exceed the amount of premiums taken in from such a limited number of insureds to conclude that insurance exists you are similar to the organization described in revrul_60_275 because there is no independence of risks necessary for risk_distribution since all but one of the insured entities are in one geographic locale there is little likelihood of any risk sharing and thus no insurance as described in sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs qgov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service se t eo ra t pe-3l7 attn constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely director exempt_organizations rulings agreements
